      Case 3:18-cv-05982-WHA Document 106
                                      104 Filed 03/29/19
                                                03/28/19 Page 1 of 6
                                                                   7


 1   MILBERG TADLER PHILLIPS
     GROSSMAN LLP
 2   Ariana J. Tadler (Pro Hac Vice)
     atadler@milberg.com
 3   Henry J. Kelston (Pro Hac Vice)
     hkelston@milberg.com
 4   One Penn Plaza
     New York, NY 10119
 5   Telephone: 212-594-5300
     Facsimile: 212-868-1229
 6
     MORGAN & MORGAN
 7   COMPLEX LITIGATION GROUP
 8   John A. Yanchunis (Pro Hac Vice)
     jyanchunis@ForThePeople.com
 9   Ryan J. McGee (Pro Hac Vice)
     rmcgee@ForThePeople.com
10   201 N. Franklin Street, 7th Floor
     Tampa, Florida 33602
11
     Telephone: 813-223-5505
12
     COHEN MILSTEIN SELLERS & TOLL PLLC
13   Andrew N. Friedman (Pro Hac Vice)
     AFriedman@CohenMilstein.com
14   1100 New York Avenue NW, Suite 500
     Washington, DC 20005
15
     Telephone: 202-408-4600
16   Interim Counsel for the Class
     [Additional Counsel on Signature Page]
17
                               UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19                                SAN FRANCISCO DIVISION

20
        JASPER SCHMIDT, an individual and              No. C 18-05982 WHA (JSC)
21      California resident, WILLIAM BASS JR.,             Consolidated Cases:
        an individual and California resident, JILL    No. C 18-06022 WHA (JSC)
22      HERR, an individual and New York               No. C 18-06953 WHA (JSC)
        resident, STEPHEN ADKINS, an                   No. C 19-00117 WHA
23      individual and Michigan resident, and
        DENISE BROWN-WELLS, an individual             STIPULATED [PROPOSED] FEDERAL
24      and Florida resident,                         RULES OF EVIDENCE 502(d) ORDER
                                                      AND CLAWBACK AGREEMENT
25                     Plaintiffs,

26             v.

27      FACEBOOK, INC.,

28                    Defendant.

                                                                   STIPULATED AND [PROPOSED]
                                                      502(d) ORDER AND CLAWBACK AGREEMENT
                                                                       CASE NO. C 18-05982 WHA
      Case 3:18-cv-05982-WHA Document 106
                                      104 Filed 03/29/19
                                                03/28/19 Page 2 of 6
                                                                   7


 1          1. PURPOSE

 2          For the purpose of the above-captioned litigation, this Order under Federal Rules of

 3   Evidence 502(d) and (e) reflects the Parties’ agreement to protect certain privileged or otherwise

 4   protected documents (as defined by F.R.C.P. 34(a)(1)) and accompanying metadata

 5   (“Documents”) against claims of waiver of any privilege or other protection (including, without

 6   limitation, the attorney-client privilege, the work-product doctrine, the joint defense privilege, or

 7   other applicable privilege) associated with such Documents.

 8          2. CLAWBACK NOTICE

 9          In the event that a producing party discovers that it produced Documents subject to a legally

10   recognized claim of privilege or work-product protection, it shall provide written notice of the

11   claim to the receiving party (a “Clawback Notice”), identifying the subject Documents.

12          3. COVERED DOCUMENTS

13              (a) For purposes of this Order, “Covered Documents” include any Document(s)

14                  specified in a Clawback Notice, provided such Document(s):

15                  (i) Was produced fewer than 30 days prior to receipt of the Clawback Notice by

16                      the receiving party; or

17                  (ii) Totals less than 50 Documents or 5% of the Documents in the production to

18                      which the Clawback Notice relates (whichever is greater), regardless of when

19                      such production was made.

20              (b) The producing party is not obligated to provide any explanation or evidence

21                  regarding the reasonableness of efforts taken to prevent the production of Covered

22                  Documents.

23              (c) The production of any Covered Document shall not result in the waiver of any

24                  privilege or other protection (including, without limitation, the attorney-client

25                  privilege, the work-product doctrine, the joint defense privilege, or other

26                  applicable privilege) associated with such Document as to the receiving party or

27                  any third parties, and shall not result in any waiver, including subject matter

28                  waiver, of any kind, in this or in any other state or federal proceeding. This

                                                                           STIPULATED AND [PROPOSED]
                                                        1     502(d) ORDER AND CLAWBACK AGREEMENT
                                                                               CASE NO. C 18-05982 WHA
     Case 3:18-cv-05982-WHA Document 106
                                     104 Filed 03/29/19
                                               03/28/19 Page 3 of 6
                                                                  7


 1             Paragraph shall be interpreted to provide the maximum protection allowed by

 2             Federal Rule of Evidence 502(d) with regard to Covered Documents.

 3       4. NON-COVERED DOCUMENTS

 4          (a) With respect to Documents specified in a Clawback Notice that are not Covered

 5             Documents under this Order (“Non-Covered Documents”), Federal Rule of

 6             Evidence 502(b) shall apply.

 7          (b) Where the conditions of Federal Rule of Evidence 502(b) are satisfied, the

 8             production of any Non-Covered Document shall not result in the waiver of any

 9             privilege or other protection (including, without limitation, the attorney-client

10             privilege, the work-product doctrine, the joint defense privilege, or other

11             applicable privilege) associated with such Document as to the receiving party or

12             any third parties, and shall not result in any waiver, including subject matter

13             waiver, of any kind, in this or in any other state or federal proceeding. This

14             Paragraph shall be interpreted to provide the maximum protection allowed by

15             Federal Rule of Evidence 502(d) with regard to such Documents.

16       5. PROCEDURES FOLLOWING CLAWBACK NOTICE

17          (a) Within ten (10) business days of receipt of a Clawback Notice (regardless of

18             whether the receiving party agrees with the producing party’s claim of privilege) or

19             a receiving party’s own determination that information it received is privileged or

20             work-product-protected, the receiving party must promptly return, sequester,

21             and/or destroy the Document(s), all copies thereof, and any notes that reproduce,

22             copy, or otherwise disclose the substance of the information for which privilege is

23             claimed, and notify the producing party when this is complete.

24          (b) If a receiving party challenges a claim that a Document specified in a Clawback

25             Notice is privileged or work-product-protected, the receiving party shall notify the

26             producing party of its positions within fourteen (14) days of receiving the Clawback

27             Notice asserting the claim. Within 14 days of the producing party’s receiving

28             notification of the dispute, the parties shall meet and confer in an effort to resolve

                                                                      STIPULATED AND [PROPOSED]
                                                  2      502(d) ORDER AND CLAWBACK AGREEMENT
                                                                          CASE NO. C 18-05982 WHA
      Case 3:18-cv-05982-WHA Document 106
                                      104 Filed 03/29/19
                                                03/28/19 Page 4 of 6
                                                                   7


 1                  their disagreement. If the parties are unable to resolve their disagreement, either

 2                  party may submit the issue to the Court for a determination and may submit the

 3                  Document(s) at issue for in camera review. Unless otherwise agreed by the Parties

 4                  or ordered by the Court, the Document(s) covered by the Clawback Notice shall

 5                  not be used or disclosed by the receiving party during the time in which the parties

 6                  are meeting and conferring about the privileged nature of the Document(s) or

 7                  during the time in which the privilege dispute is before the Court.

 8              (c) If a receiving party challenges a Clawback Notice pertaining to a Non-Covered

 9                  Document on the ground that the production of the Document was not inadvertent

10                  by the producing party, that the producing party did not take reasonable steps to

11                  prevent the production of the Document, or that the producing party did not take

12                  reasonable or timely steps to rectify the production of the Document, the receiving

13                  party shall notify the producing party of its positions within fourteen (14) days of

14                  receiving the Clawback Notice. Within 14 days of the producing party receiving

15                  notification of the dispute, the parties shall meet and confer in an effort to resolve

16                  their disagreement. If the parties are unable to resolve their disagreement, the

17                  parties may submit the issue to the Court for a determination, and may submit the

18                  document(s) at issue for in camera review.

19          6. QUICK PEEK PROVISION

20          In the event that a producing party notifies a receiving party that it desires to produce

21   Documents without having reviewed the Documents for privilege or work-product protection

22   (“Quick Peek Production”), the parties will negotiate separate parameters for such productions

23   and their related privilege protections. The provisions of Paragraph 3 of this Order will not

24   apply to Quick Peek Productions. However, this Order shall apply to Quick Peek Productions to

25   the extent that any privilege or protection is not waived in any other federal or state proceeding

26   by disclosure in a Quick Peek Production.

27          7. PROHIBITION ON USE OF PRIVILEGED INFORMATION

28          To the extent any party is aware that it has obtained privileged or work-product-protected

                                                                           STIPULATED AND [PROPOSED]
                                                       3      502(d) ORDER AND CLAWBACK AGREEMENT
                                                                               CASE NO. C 18-05982 WHA
      Case 3:18-cv-05982-WHA Document 106
                                      104 Filed 03/29/19
                                                03/28/19 Page 5 of 6
                                                                   7


 1   information, or has received a Clawback Notice, or it is reasonably apparent that the party has

 2   obtained privileged or work-product-protected information through production, disclosure, or

 3   communications, such information may not be submitted to the Court (except in connection with

 4   a challenge of the privilege assertion) or presented for admission into evidence or sought in

 5   discovery in this proceeding or in any other proceeding or action. The receiving party must

 6   immediately notify the producing party of its possession of such privileged information and return,

 7   sequester, or destroy such information or Documents. Any Documents at issue in a privilege

 8   challenge that are filed with the Court must be filed under seal for in camera review.

 9

10   IT IS SO STIPULATED, through Counsel of Record.

11
     Dated: March 28, 2019                        MILBERG TADLER PHILLIPS
12
                                                  GROSSMAN LLP
13
                                                  By: _______________
14                                                Henry J. Kelston (Pro Hac Vice)
                                                  hkelston@milberg.com
15                                                Ariana J. Tadler (Pro Hac Vice)
16                                                atadler@milberg.com
                                                  One Penn Plaza
17                                                New York, NY 10119
                                                  Telephone: 212-594-5300
18                                                Facsimile: 212-868-1229
19
                                                  MORGAN & MORGAN
20                                                COMPLEX LITIGATION GROUP
                                                  John A. Yanchunis (Pro Hac Vice)
21                                                jyanchunis@ForThePeople.com
                                                  Ryan J. McGee (Pro Hac Vice)
22                                                rmcgee@ForThePeople.com
23                                                201 N. Franklin Street, 7th Floor
                                                  Tampa, Florida 33602
24                                                Telephone: 813-223-5505
                                                  Facsimile: 813-223-5402
25

26

27

28

                                                                          STIPULATED AND [PROPOSED]
                                                       4     502(d) ORDER AND CLAWBACK AGREEMENT
                                                                              CASE NO. C 18-05982 WHA
     Case 3:18-cv-05982-WHA Document 106
                                     104 Filed 03/29/19
                                               03/28/19 Page 6 of 6
                                                                  7


 1                                    COHEN MILSTEIN SELLERS & TOLL PLLC
                                      Andrew N. Friedman (Pro Hac Vice)
 2                                    AFriedman@CohenMilstein.com
                                      1100 New York Avenue NW, Suite 500
 3
                                      Washington, DC 20005
 4                                    Telephone: 202-408-4600
                                      Facsimile: 202-408-4699
 5
                                      Interim Counsel for the Class
 6

 7   Dated: March 28, 2019            LATHAM & WATKINS LLP
 8
                                      By: _s/_Melanie M. Blunschi__
 9                                    Elizabeth L. Deeley (CA Bar No. 230798)
                                         elizabeth.deeley@lw.com
10                                    Michael H. Rubin (CA Bar No. 214636)
                                         michael.rubin@lw.com
11                                    Melanie M. Blunschi (CA Bar No. 234264)
                                         melanie.blunschi@lw.com
12                                    505 Montgomery Street, Suite 2000
                                      San Francisco, California 94111-6538
13                                    Telephone: +1.415.391.0600
                                      Facsimile: +1.415.395.8095
14
                                      Counsel for Defendant Facebook, Inc.
15
                                                   S DISTRICT
16                                              ATE           C
     PURSUANT TO STIPULATION, IT IS SO ORDERED.T


                                                                              O
                                                   S




                                                                               U
17
                                                  ED




                                                                                RT
                                                                              D
                                                                      RDERE
                                              UNIT




                                                               OO
18                                                     IT IS S


                                                                                      R NIA
     DATED:    March 29, 2019.
19                                                                         lsup
                                                               illiam A
                                              NO




                                      Hon. William Alsup
                                                       Judge W
                                                                                      FO
20                                    United States District Court Judge
                                               RT




                                                                                  LI


                                                       ER
                                                  H




                                                                                  A




21                                                          N                     C
                                                                              F
                                                                D IS T IC T O
                                                                      R
22

23

24

25

26

27

28

                                                              STIPULATED AND [PROPOSED]
                                          5      502(d) ORDER AND CLAWBACK AGREEMENT
                                                                  CASE NO. C 18-05982 WHA
